DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8, the prior art of record does not disclose or suggest to combine a method of bonding two optical elements used in lasers by first subjecting the bonding surfaces of the two elements to surface activated bonding with non-crystalline layer interposed between the two elements, and then heating the optical elements to a temperature that is lower than the melting point of each of the optical elements. 
Regarding claims 9-12, the prior art of record does not disclose or suggest to combine a composite optical element used in lasers wherein a crystallized layer (and a coating layer) is interposed between the two parts, such that the chemical elements of the first and second parts (or coating layer) are continuously exchanged in a 10-nm region of the crystallized layer.
These limitations in combination with the rest of the limitations of the claim are considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is drawn to the references cited on form PTO-892 which lists references with similar features as the invention. However, none of them disclose all the features of the allowable claims.	
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828